This is a motion by the claimant-appellant for leave to prosecute his appeal as a poor person. It is opposed upon the ground that the appeal lacks merit and that the moving papers contain no affidavit of merits. The principal reason for the motion is that the claimant-appellant desires to avoid the expense of printing the record. An examination of the papers submitted on this motion, which include a typewritten record of the proceedings below, shows that only a question of fact is involved, and that there is ample evidence to sustain the findings of the Industrial Board. The record shows that the claimant-appellant contracted dermatitis while in the employ of the respondent Irving Trust Company, and that he was treated for this disease until he was discharged as cured. Later he entered the service of another employer and there friction caused by such occupation produced an acute *697dermatitis. The Industrial Board has found that this latter condition was not causally related to the original injury. This finding is supported by the physicians who treated the claimant. The appellant claims that this medical testimony is false. The determination of the Industrial Board of this question of fact is final and may not be disturbed on appeal. (Workmen’s Comp. Law, § 20.) Motion for leave to appeal to the Appellate Division as a poor person, pursuant to sections 196 and 558 of the Civil Practice Act, denied. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.